DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10, 12, 14 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mishra (US 7,187,833 B2).  Mishra teaches an optical fiber (Fig. 1) comprising:
a central core portion (101);
an intermediate layer (30) formed around an outer circumference of the central core portion (101);
a trench layer (50) formed around an outer circumference of the intermediate layer (30);
a cladding portion (200) formed around an outer circumference of the trench layer (50), wherein
when, relative to the cladding portion, a relative refractive-index difference of the central core portion is Δ1, a relative refractive-index difference of the intermediate layer is Δ2, and a relative refractive-index difference of the trench layer is Δ3, relationships Δ1> Δ2> Δ3 and 0 > Δ3 (Table 1, all examples) are satisfied and Δ1 is equal to or greater than 0.34% and equal to or less than 0.40% (Table 1, all examples), Δ|3| is equal to or less than 0.25% (Table 1, all examples), and Δ1 x Δ|3| is less than 0.08%2 (Table 1, all examples);
wherein Δ|3|is equal to or greater than 0.10% and less than 0.18% (Table 1, all examples);
wherein, when a core diameter of the central core portion is 2a and an inner diameter of the trench layer is 2b, b/a is equal to or less than 2.5 (Table 1, all examples);
wherein, when a core diameter of the central core portion is 2a, an inner diameter of the trench layer is 2b, and an outer diameter of the trench layer is 2c, b/a is equal to or greater than 1.8 (Table 1, all examples), and c/a is equal to or greater than 3.4 and equal to or less than 4.6 and 5.0 (Table 1, examples 4, 6);
wherein Δ2 is equal to or greater than -0.05% and equal to or less than 0.05% (Table 1, all examples);
wherein a core diameter of the central core portion is set in such a manner that an effective cutoff wavelength is equal to or less than 1260 nm (Table 2, examples 4, 6);
wherein, when an inner diameter of the trench layer is 2b and an outer diameter of the trench layer is 2c, a width (c-b) of the trench layer is greater than 7 µm (Table 1, W3, all examples);
wherein a mode field diameter at a wavelength of 1310 nm is equal to or greater than 8.6 µm and equal to or less than 9.5 µm (Table 2, examples 2, 4);
wherein a zero-dispersion wavelength is equal to or greater than 1300 nm and equal to or less than 1324 nm (Table 2, all examples), and a dispersion slope at the zero-dispersion wavelength is equal to or less than 0.092 ps/nm2/km (Table 2, all examples); and
a method for manufacturing the optical fiber, the method comprising: a step of manufacturing an optical fiber preform; and a step of manufacturing an optical fiber by heating and melting, and drawing the optical fiber preform, wherein at the step of manufacturing an optical fiber preform, at least portions that constitute the central core portion, the intermediate layer, the trench layer, and a part of the cladding portion are formed using a vapor-phase axial deposition method (C14 L20-33).

Claims 1-3 and 6-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bookbinder et al (US 8,385,701 B2).  Bookbinder teaches an optical fiber (10, Fig. 1) comprising:
a central core portion (1);
an intermediate layer (2) formed around an outer circumference of the central core portion (1);
a trench layer (3 formed around an outer circumference of the intermediate layer (2);
a cladding portion (4) formed around an outer circumference of the trench layer (3), wherein
when, relative to the cladding portion, a relative refractive-index difference of the central core portion is Δ1, a relative refractive-index difference of the intermediate layer is Δ2, and a relative refractive-index difference of the trench layer is Δ3, relationships Δ1> Δ2> Δ3 and 0 > Δ3 (Table 1, all examples) are satisfied and Δ1 is equal to or greater than 0.34% and equal to or less than 0.40% (Table 1, all examples), Δ|3| is equal to or less than 0.25% (Table 1, all examples), and Δ1 x Δ|3| is less than 0.08%2 (Table 1, all examples);
wherein Δ|3|is equal to or greater than 0.10% and less than 0.2% (Table 1, profile 7);
wherein, when a core diameter of the central core portion is 2a and an inner diameter of the trench layer is 2b, b/a is equal to or less than 2.5 (Table 1, profiles 1-3, 6-7, 9);
wherein, when a core diameter of the central core portion is 2a, an inner diameter of the trench layer is 2b, and an outer diameter of the trench layer is 2c, b/a is equal to or greater than 1.8 (Table 1, all examples), and c/a is equal to or greater than 3.4 and equal to or less than 4.6 and 5.0 (Table 1, examples 4, 6);
wherein Δ2 is equal to or greater than -0.05% and equal to or less than 0.05% (Table 1, all examples);
wherein a core diameter of the central core portion is set in such a manner that an effective cutoff wavelength is equal to or less than 1260 nm (Table 1, all examples);
wherein, when an inner diameter of the trench layer is 2b and an outer diameter of the trench layer is 2c, a width (c-b) of the trench layer is greater than 8 µm (Table 1, profiles 3, 7); and
wherein a mode field diameter at a wavelength of 1310 nm is equal to or greater than 8.6 µm and equal to or less than 9.5 µm (Table 1, profiles 2, 4-9).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Mishra and/or Bookbinder.
Mishra and Bookbinder teach the optical fiber previously discussed, but does not state what the bending loss at 1500 nm when bent around a diameter of 2 mm is.
This claim does not add any structure and while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. >In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) (The absence of a disclosure in a prior art reference relating to function did not defeat the Board’s finding of anticipation of claimed apparatus because the limitations at issue were found to be inherent in the prior art reference); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971);< In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch  & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original); where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  See also MPEP 2112.01. Given the same structure taught, a prima facie case of either anticipation or obviousness has been established.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The following references all teach the index profile with the properties of at least claim 1:
US 8200057		US 2013/0272669	US 8724954		US 8837891
US 9995873		
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN A LEPISTO whose telephone number is (571)272-1946.  The examiner can normally be reached on 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RYAN A LEPISTO/Primary Examiner, Art Unit 2883